            Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.1 Page 1 of 12
AO I 06 (Rev. 04/10) Application for a Search Warrant   (2-A:5

                                       UNITED STATES DISTRICT
                                                                                                 OURT OCT 31 2019
                                                                     for the
                                                    Southern District of California
                                                                                                    CL ERK US DISTRICT COURT
                                                                                                 SOUTHERN DISTRICT OF CALI FORNIA
              In the Matter of the Search of                                                     BY                      DEP UTY
                                                                        )
          (Briefly describe the property to be searched
           or identify the person by name and address)
         GPS Tracking Device with SIM Card number
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No.        1 9 MJ 4 8 4 6
                 8952020018 610576128F                                  )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A.
located in the              Southern              District of               California             , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41(c) is (checkoneormore) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 rJ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                        Offense Description
         21 USC 952 & 960                          Importation of a Controlled Substance



           The application is based on these facts:
         See attached Affidavit of HSI Special Agent Lauritz Austensen

           ~ Continued on the attached sheet.
           0 Delayed notice of ~ y s (give exact ending date if more than 30 da°J: _ _ _ _ _ ) is requested
             undec 18 U.S. C. § 3 1~/' the basis of which is set forth on the attache<Mh;et.


                                                                               ~f?C              Applican~nature

                                                                                         Special Agent Lauritz Austensen, HSI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date :    /t)~llf
City and state: San Diego, CA
                                                                            ~~     Hon. Barbara L. Major, U.S. Magistrate Judge
                                                                                                 Printed name and title
       Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.2 Page 2 of 12




 1                                     AFFIDAVIT

 2         I, Lauritz Austensen, Special Agent with the United States Department of

 3   Homeland Security (DHS), Immigration and Customs Enforcement (ICE),

 4   Homeland Security Investigations (HSI), having been duly sworn, hereby state as

 5   follows:
 6                                   INTRODUCTION

 7         1.    This affidavit is made in support of an application for a warrant to
 8   search a GPS Tracking Device with SIM Card number 8952020018 610576128F,
 9   as described in Attachment A (the Target Device), and seize evidence of violations
10   of federal law, namely 21 U.S.C. §§ 952 and 960 as more particularly described in
11   Attachment B. This search supports an investigation and prosecution of Henry
12   ONOFRE, who is charged with committing one or more of the crimes mentioned
13   above. A factual explanation supporting probable cause follows.
14         2.    The Target Device was found attached to a 2008 Hyundai Santa Fe
15   that ONOFRE drove into the San Ysidro, California, Port of Entry in San Diego,
16   California on May 22, 2019. The Target Device is currently stored as evidence at
17   the HSI evidence vault at 2297 Niels Bohr Court, San Diego, California 92154.
18         3.     Based on the information below, there is probable cause to believe that
19   a search of the Target Device will produce evidence of the aforementioned crimes,
20   as described in Attachment B.
21          4.    The information contained in this affidavit is based upon my
22   experience and training, and consultation with other federal, state, and local law
23   enforcement agents. The evidence and information contained herein was developed
24   from interviews and my review of documents and evidence related to this case.
25   Because this affidavit is made for the limited purpose of obtaining a search warrant
26   for the Target Device, it does not contain all of the information known by me or
27
        Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.3 Page 3 of 12




 1   other federal agents regarding this investigation, but only contains those facts
 2   believed to be necessary to establish probable cause.
 3                              EXPERIENCE AND TRAINING
 4         5.     I am a law enforcement officer of the United States within the meaning
 5   of Title 18, United States Code, Section 2510(7), who is empowered by law to
 6   conduct investigations of, and to make arrests for, offenses enumerated in Title 18,
 7   United States Code, Section 2516. I am also a federal law enforcement officer
 8   within the meaning of Rule 41(a)(2)(C) of the Federal rules of Criminal Procedure.
 9   I am authorized under Rule 41(a) to make applications for search and seizure
10   warrants and to serve arrest warrants. I am authorized to investigate violations of
11   laws of the United States and to execute warrants issued under the authority of the
12   United States.
13         6.     I have been a sworn federal agent for approximately 14 years,
14   authorized to investigate violations of United States laws, and to execute warrants
15   issued under the authority of the United States. I am a Special Agent with the
16   Department of Homeland Security, Homeland Security Investigations (HSI), who
17   is assigned to the San Ysidro office under the Special Agent in Charge in the San
18   Diego office. I have been employed by HSI since 2016. As part of my daily duties
19   as an HSI agent, I investigate criminal violations relating to narcotics smuggling. I
20   have received training from the Federal Law Enforcement Training Center and
21   other law enforcement agencies in the area of narcotics smuggling. I have
22   participated in dozens of narcotics smuggling investigations. I am in routine contact
23   with experts in the field of narcotics. Prior to my employment as a Special Agent
24   with HSI, I was employed as a Deputy United States Marshal/Criminal Investigator
25   with the United States Marshals Service (USMS) in the Southern District of
26   California. Prior to my employment withUSMS, I was employed as a Special Agent
27   with the United States Diplomatic Security Service. In preparation for this affidavit,
                                               2
        Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.4 Page 4 of 12




 1   I have discussed the facts of this case with other law enforcement agents/officers
 2   within HSI and other agencies
 3          7.      Through training and experience, I have become familiar with
 4   narcotics trafficking techniques and the means used by narcotics traffickers to store
 5   and retrieve information pertinent to their criminal activities. Based on my training
 6   and experience, as well as my consultations with other law enforcement personnel,
 7   I have learned that drug traffickers commonly use electronic devices such as cellular
 8   telephones, computers, and GPS devices to store names, telephone numbers,
 9   records, drug ledgers, location data, and other information pertaining to drug
10   trafficking activity.
11          8.      Based upon my training and experience as a Special Agent, and
12   consultations with law enforcement officers experienced in narcotics smuggling
13   investigations, and all the facts and opinions set forth in this affidavit, I submit the
14   following:
15            a. Drug smugglers and traffickers will use GPS devices because they are
                 able to actively monitor the progress of their illegal cargo while the
16               conveyance is in transit;
17
                 b. Drug smugglers and traffickers and their coconspirators will use GPS
18                  devices because they can easily arrange and/or determine what time
19                  their illegal cargo will arrive at predetermined locations; and

20               c. Drug smugglers and traffickers will use GPS devices to direct drivers
21                  to synchronize an exact drop off and/or pick up time of their illegal
                    cargo.
22
            9.      Subscriber Identity Module (SIM) Cards, also known as subscriber
23
     identity modules, are smart cards that store data on electronic devices. Depending
24
25   on the device, such data can include user identity, location, phone numbers, network

26   authorization data, personal security keys, and IP addresses. Much of the evidence

27
                                                3
        Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.5 Page 5 of 12




 1   generated by a smuggler's use of a GPS tracker would likely be stored on any SIM
 2
     Card that has been utilized in connection with that device.
 3
           10.      Based upon my training and experience and consultations with law
 4
     enforcement officers experienced in drug smuggling and trafficking investigations,
 5
     and all the facts and opinions set forth in this affidavit, I have learned that GPS
 6
     devices can and often do contain electronic records, including location data and
 7
 8   telephone numbers or identifying information for individuals accessing GPS

 9   devices directly or remotely through phones and/or computers. This information

10   can be stored within disks, memory cards, deleted data, remnant data, slack space,
11   and temporary or permanent files contained on or in the GPS device. Specifically,
12   I have learned based upon my training, education, and experience investigating drug
13   smuggling and trafficking conspiracies that searches of GPS devices sometimes
14
     yields evidence:
15             a. Tending to indicate efforts to import methamphetamine, or othe
16
                  controlled substances from Mexico into the United States, or posses
                  and/or transport with the intent to distribute methamphetamine, or othe
17                federally controlled substances within the United States;
18
                 b. Tending to identify coconspirators, criminal associates, or other
19                  involved in importation of methamphetamine, or other federall
20                  controlled substances from Mexico into the United States, or possessio
                    and/or transportation with the intent to distribute methamphetamine, o
21                  other federally controlled substances within the United States;
22
                 c. Tending to identify travel to or presence at locations involved in th
23                  importation of methamphetamine, or other federally controlle
24                  substances from Mexico into the United States, or possession and/o
                    transportation with the intent to distribute methamphetamine, or othe
25                  federally controlled substances within the United States, such as stas
26                  houses, load houses, or delivery points; and/or

27
                                                4
       Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.6 Page 6 of 12




 1               d. Tending to identify the user of, or persons with control over or acces
                    to, the GPS device.
 2
           11.      Based on my training and experience, and conversations with other la
 3
     enforcement officers who investigate drug smuggling and trafficking, I have leame
 4
     that drug conspiracies often require detailed and intricate planning to successfull
 5
     evade detection. Consequently, drug conspiracies often involve planning an
 6
     coordination for several months. This planning sometimes includes the use of GP
 7
     devices.
 8
                        FACTS SUPPORTING PROBABLE CAUSE
 9
           12.      On May 22, 2019, at approximately 1:26 a.m., Henry Onofre applied
10
     for entry into the United States through vehicle lane no. 23 at the San Ysidro,
11
     California, port of entry (SYSPOE) as the driver, registered owner, and sole
12
     occupant of a 2008 white Hyundai Santa Fe. Onofre provided his U.S. Passport to
13
     U.S. Customs and Border Protection (CBP) Officer N. Anderson. Onofre stated he
14
     was going to San Diego and provided two negative customs declarations. Based on
15
     a computer generated referral, Onofre and his vehicle were referred to secondary
16
     inspection.
17
           13.      While the vehicle was being examined in secondary inspection, CBP
18
     Officer J. Cancel (the assigned Z-portal imaging operator) noticed anomalies in the
19
     quarter panels of the vehicle. He relayed his findings and secured the vehicle. Upon
20
     closer inspection by Off. E. Boyle, a total of 19 white, square packages wrapped in
21
     tape were extracted from the rear quarter panels of the vehicle. The 19 packages
22
     weighed approximately 11.86 kilograms (26.15 pounds) and field-tested positive
23
     for the properties of methamphetamine, a schedule II controlled substance.
24
           14.      Onofre was placed under arrest. Onofre was further advised of his
25
     Miranda rights and elected to make a statement. He denied knowledge of the
26
27

                                                5
        Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.7 Page 7 of 12




 1   narcotics. He further stated that he was heading to work on the day of his arrest and
 2   that he recently had a flat tire replaced at a mechanic shop in Mexico.
 3          15.   The Target Device was discovered in the 2008 Hyundai Santa Fe on
 4   August 29, 2019 during an inspection by a defense vehicle witness.
 5          16.   Based upon my experience and investigation in this case, I believe that
 6   ONOFRE, as well as other persons as yet unknown, were involved in the
 7   importation of narcotics. Based upon my experience and training, and in
 8   consultation with other law enforcement officers experienced in narcotics
 9   trafficking investigations, and all the facts and opinions set forth in this affidavit, I
10   also believe ONOFRE and others used the Target Device to coordinate with co-
11   conspirators regarding the importation and delivery of the controlled substances,
12   and to otherwise further the conspiracy both inside and outside the United States.
13   There is also probable cause to believe that electronic records, including location
14   data and telephone numbers or identifying information for individuals accessing the
15   Target Device directly or remotely through phones and/or computers are stored in
16   the memory of the Target Device, which may identify other persons involved in
17   drug-trafficking activities.
18          17.   I have learned that drug conspiracies require detailed and intricate
19   planning to successfully evade detection by law enforcement. In my professional
20   training and experience, this requires planning and coordination in the days and
21   weeks and often months prior to the event. Additionally, co-conspirators are often
22   unaware of the subject's arrest and will continue to attempt to communicate with
23   the subject after the arrest to determine the whereabouts of their valuable cargo.
24   Based on my training and experience, individuals such as ONOFRE will attempt to
25   minimize the amount of time they were involved in their smuggling activities and
26   often times are actually involved for weeks and months longer than they claimed to
27

                                                 6
            Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.8 Page 8 of 12




 1        be involved. I respectfully request permission to search Target Device for data
 2        beginning on February 22, 2019, up to and including May 22, 2019.
 3
 411                                      METHODOLOGY
 5 II           18.    It is not possible to determine, merely by knowing a GPS device's
 6   11   make, model and serial number, the nature and types of services to which the device
 7        is subscribed and the nature of the data stored on the device. GPS devices today can
 8        have functions such as full address books and can be mini-computers. An increasing
 9   11   number of GPS devices now allow users to access them remotely with computers
10   11   or with a cellular phone and remotely erase all of the data contained on the device.
11   11   For that reason, the device may only be powered in a secure environment. Many
12   11   GPS devices do not have hard drives or hard drive equivalents and store information
13   11   in volatile memory within the device or in memory cards inserted into the device.
14   11   Current technology provides some solutions for acquiring some of the data stored
15   11   in some GPS device models using forensic hardware and software. This process is
16   11   time and labor intensive and may take weeks or longer.
17   11         19.    Following the issuance of this warrant, I will collect the Target Device
18   11   and subject it to analysis. All forensic analysis of the data contained within the
19 II Target Device and its memory card( s) will employ search protocols directed
20   11   exclusively to the identification and extraction of data within the scope of this
21        warrant.
22              20.    Based on the foregoing, identifying and extracting data subject to
23   11   seizure pursuant to this warrant may require a range of data analysis techniques,
24   11   including manual review, and, consequently, may take weeks or months. The
25   11   personnel conducting the identification and extraction of data will complete the
26   11   analysis within 90 days, absent further application to this court.
27

                                                     7
             Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.9 Page 9 of 12




 1                                           CONCLUSION
 2                  21.   Based on all of the facts and circumstances described above, there is
 3   11   probable cause to conclude that ONOFRE used the Target Device to facilitate
 4 II violations of Title 21, United States Code, Section(s) 952 and 960.
 5                  22.   Because the Target Device was seized from inside the vehicle during
 6 II the investigation ofONOFRE's smuggling activities and has been securely stored,
 7   11   there is also probable cause to believe that evidence of the illegal activities
 8   11   committed by ONOFRE, as described in Attachment B, continues to exist on the
 9   11   Target Device. As stated above, I believe that the date range for this search is from
10 II February 22, 2019 through May 22, 2019.
11   11             23.   WHEREFORE, I request that the court issue a warrant authorizing law
12   11   enforcement agents and/or other federal and state law enforcement officers to search
13   11   the items described in Attachment A, and the seizure of items listed in Attachment
14   11   B, using the methodology described above.
15   11             I swear the foregoing is true and correct to the best of my knowledge and
16   11   belief.
17
18
19
                                                           ~                      ,--
                                                          Lauritz Austensen, Special Agent
                                                          Homeland Security Investigations
20
          Subscribed and sworn to before me
21
          this .3t)i±-day of October, 2019.
22
23
24
25
26
          Um~
          United States Magistrate Judge


27

                                                      8
      Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.10 Page 10 of 12




 1                                  ATTACHMENT A
 2                           PROPERTY TO BE SEARCHED
 3         The property is to be searched is the GPS Tracking Device with SIM Car
 4   number 8952020018 610576128F, which was found behind the dashboard area of
 5   2008 Hyundai Santa Fe bearing California plate number 8JCR057 that ONOF
 6   drove into the United States on May 22, 2019 (the Target Device). The Targe
 7   Device is currently in the possession of Homeland Security Investigations, which i
 8   located at 2255 Niels Bohr Court, San Diego, CA 92154, within the Southern Distric
 9   of California.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.11 Page 11 of 12




 1                                    ATTACHMENT B
 2                                  ITEMS TO BE SEIZED
 3         Authorization to search the Target Device described in Attachment
 4   includes the search of SIM cards, disks, memory cards, deleted data, remnant data
 5   slack space, and temporary or permanent files contained on or in the Target Devic
 6   for evidence described below, between the dates of February 22, 2019, up to an
 7   including May 22, 2019. The seizure and search of the Target Device shall follo
 8   the search methodology described in the affidavit submitted in support of th
 9   warrant.
10         The evidence to be seized from the Target Device will be location data an
11   identifying information of individuals accessing the device, including telephon
12   numbers and identifying information for phones and/or computers remotel
13   accessing the device:
14
15              a. Tending to indicate efforts to import methamphetamine, or othe
                   controlled substances from Mexico into the United States, or posses
16                 and/or transport with the intent to distribute methamphetamine, or othe
17                 federally controlled substances within the United States;

18              b. Tending to identify coconspirators, criminal associates, or other
19                 involved in importation of methamphetamine, or other federall
                   controlled substances from Mexico into the United States, or possessio
20                 and/or transportation with the intent to distribute methamphetamine, o
21                 other federally controlled substances within the United States;

22              c. Tending to identify travel to or presence at locations involved in th
23                 importation of methamphetamine, or other federally controlle
                   substances from Mexico into the United States, or possession and/o
24                 transport3:tion with the intent to distribute methamphetamine, or othe
25                 federally controlled substances within the United States, such as stas
                   houses, load houses, or delivery points; and/or
26
27
      Case 3:19-mj-04846-BLM Document 1 Filed 10/31/19 PageID.12 Page 12 of 12




 1            d. Tending to identify the user of, or persons with control over or access
                 to, the GPS device;
 2
     which are evidence of violations of Title 21, United States Code,§§ 952 and 960
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
